Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-5 and 7-12 are allowed.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Takahashi (JP 2001-175320) teaches a machine tool (a plant monitoring device of fig.1 to perform functions for monitoring plant operations, fig.1) comprising: a speech input unit (voice input device 1, fig.1) that accepts speech from an operator as input (operator inputs voice through the voice input device, par.0011 or p.3); a speech recognition unit (voice recognition device 3, fig.1) that recognizes the speech input into the speech input unit (recognize voice waveform and compared with the voice database by voice matching, p.3); a status determination unit (plant operation state processing unit 3c) that determines an operating status of the machine tool when the speech is input into the speech input unit (when voice input is recognized follows by plant data input with plant operation state via plant operation state processing unit 3c, p.3; where plant operation states defines at least one plant machine); a display unit (a display device 4, fig.1); a storage unit (screen selection database, fig.3) that stores a plurality of screens (storage of screens to be selected, p.3); and a screen selection unit (screen selection unit 3d) that selects a screen according to a combination of the speech recognized by the speech recognition unit and the operating status of the machine tool determined by the status determination unit from among the plurality of screens stored in the storage unit and causes the display unit to display the selected screen (menu screen selection unit selects a menu to be displaying using voice data, the plant operation information held in plant operation state processing unit, and the screen selection database, with several monitoring screen names correspond to voice of 
	Takahashi fails to teach a label decision unit that decides a label indicating whether or not the screen selected by the screen selection unit is a correct screen desired by the operator; and a learning unit that learns a correspondence relationship between the combination of the speech and the operating status, and the screen, on a basis of the speech recognized by the speech recognition unit, the operating status determined by the status determination unit, and the label decided by the label decision unit.

Wolfgang et al. (WO 2001/056016) teaches a machine tool (p.2-3) comprising: a speech input unit that accepts speech from an operator as speech input (audio input via microphone 4, p.2, p.2); a speech recognition unit that recognizes the speech input into the speech input unit (speech recognition 14 detects speech signal 8 from user 1, p.2); a status determination unit that determines an operating status of the machine tool when the speech is input into the speech input unit (voice commands are evaluated and appropriate actions are carried out and inform user of the status of the system, p.4); a display unit (display 23, p.4).
Wolfgang fails to teach a storage unit that stores a plurality of screens; a screen selection unit that selects a screen according to a combination of the speech recognized by the speech recognition unit and the operating status of the machine tool determined by the status determination unit from among the plurality of screens stored in the storage unit and causes the display unit to display the selected screen; a label decision unit that decides a label indicating whether or not the screen selected by the screen selection unit is a correct screen desired by the operator; and a learning unit that learns a correspondence relationship between the combination of the speech and the operating status, and the screen, on a basis of the speech recognized by the speech recognition unit, the operating status determined by the status determination unit, and the label decided by the label decision unit.


Immarco fails to teach a screen selection unit that selects a screen according to a combination of the speech recognized by the speech recognition unit and the operating status of the machine tool determined by the status determination unit from among the plurality of screens stored in the storage unit and causes the display unit to display the selected screen; a label decision unit that decides a label indicating whether or not the screen selected by the screen selection unit is a correct screen desired by the operator; and a learning unit that learns a correspondence relationship between the combination of the speech and the operating status, and the screen, on a basis of the speech recognized by the speech recognition unit, the operating status determined by the status determination unit, and the label decided by the label decision unit.

Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A machine tool comprising: a speech input unit that accepts speech from an operator as speech input; a speech recognition unit that recognizes the speech input into the speech input unit; a status determination unit that determines an operating status of the machine tool when the speech is input into the speech input unit; a display unit; a storage unit that stores a plurality of screens; [[and]] a screen selection unit that selects a screen according to a combination of the speech recognized by the speech recognition unit and the operating status of the machine tool determined by the status determination unit from among the plurality of screens stored in the storage unit and 
The primary reason for the allowance of claim 10 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A management system comprising: a machine tool; and a control device, the machine tool comprising a speech input unit that accepts speech from an operator as input, a speech recognition unit that recognizes the speech input into the speech input unit, a status determination unit that determines an operating status of the machine tool when the speech is input into the speech input unit, a display unit, a storage unit that stores a plurality of screens, a screen selection unit that selects a screen according to a combination of the speech recognized by the speech recognition unit and the operating status of the machine tool determined by the status determination unit from among the plurality of screens stored in the storage unit, and causes the display unit to display the selected screen, a label decision unit that decides a label indicating whether or not the screen selected by the screen selection unit is a correct screen desired by the operator, and an output unit that outputs the speech recognized by the speech recognition unit, the operating status determined by the status determination unit, and the label decided by the label decision unit as learning data, and the control device includes an input unit that receives the learning data from the output unit of the machine tool, and a learning unit that learns a correspondence relationship between the combination of the speech and the operating status, and the screen, on a basis of the learning data.”
Claims 2-5, 7-9, and 11-12 are allowed due to their dependency on claim 1 or 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   February 12, 2022